Citation Nr: 0920740	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement for nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 2, 1959, to December 18, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The Veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-
connected disability pension benefits have not been met.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.2, 
3.3 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The Board has considered whether 
further development of this claim is warranted under the 
Veterans Claims Assistance Act (VCAA) or previously existing 
law.  However, as will be further discussed below, this claim 
is being denied as a matter of law; therefore, no further 
development under the VCAA or previously existing law is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).

Nonservice-connected Disability Pension Benefits

Basic eligibility for pension benefits exists when a veteran 
has active service of 90 days or more during a period of war; 
has active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; has active service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or has active service for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  See 38 U.S.C.A. § 1521 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.3 (2008).

In this case, the pertinent facts are not in dispute.  The 
Veteran seeks entitlement to nonservice-connected disability 
pension benefits.  The Veteran's Department of Defense Form 
214 shows that the Veteran served on active duty from 
February 2, 1959, to December 18, 1962.  The Veteran has 
asserted that as The American Legion dates the Vietnam War 
from February 28, 1961, to May 7, 1975, he is a Vietnam Era 
Veteran.

However, for VA pension purposes, the periods of war are 
defined at 38 C.F.R. § 3.2 (2008).  38 C.F.R. § 3.2 provides 
two different sets of dates that define the period of war for 
the Vietnam Era.  For a Veteran who served within the 
Republic of Vietnam, the period of war consists of the period 
beginning on February 28, 1961, and ends on May 7, 1975, 
inclusive.  For a Veteran who did not serve within the 
Republic of Vietnam, the period of war consists of the period 
beginning on August 5, 1964, and ends on May 7, 1975, 
inclusive.  See 38 C.F.R. § 3.2 (2008).

Service records do not show that the Veteran served in the 
Republic of Vietnam.  The Veteran stated on his VA Form 9 
submitted in April 2008 that he did not serve on the ground 
in Vietnam.  As the Veteran did not serve in the Republic of 
Vietnam, the period of war as it applies to the Veteran 
consists of the period beginning on August 5, 1964, and ends 
on May 7, 1975, inclusive.  See 38 C.F.R. § 3.2 (2008).  
Thus, the Veteran's active military service occurred between 
two periods of war: the Korean conflict that ended on January 
31, 1955, and the Vietnam era that began on August 5, 1964.  
See 38 C.F.R. § 3.2(e), (f).

As the Veteran is not shown to have served on active duty 
during a period of war as defined by 38 C.F.R. § 3.2, the 
basic requirements for entitlement to nonservice-connected 
disability pension benefits have not been met and his claim 
must be denied.  The Court has held that in cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement for nonservice-connected disability pension 
benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


